Citation Nr: 1601821	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-31 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed secondary to herbicide exposure.

2.  Entitlement to service connection for coronary artery disease. 

3.  Entitlement to service connection for congestive heart failure, claimed secondary to diabetes mellitus.

4.  Entitlement to service connection for retinopathy, claimed secondary to diabetes mellitus.

5.  Entitlement to service connection for hypertension, claimed secondary to diabetes mellitus.

6.  Entitlement to service connection for edema of the legs and feet, claimed secondary to diabetes mellitus.

7.  Entitlement to service connection for renal failure, claimed secondary to diabetes mellitus.

8.  Entitlement to service connection for neuropathy of the right and left lower extremities, claimed secondary to diabetes mellitus.

9.  Entitlement to service connection for neuropathy of the right and left upper extremities, claimed secondary to diabetes mellitus.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to service connection for cancerous skin tags.

12.  Entitlement to service connection for a cerebral hemorrhage.

13.  Entitlement to service connection for tremors.

14.  Entitlement to service connection for compression of the spine.

15.  Entitlement to service connection for an enlarged prostate.

16.  Entitlement to service connection for cataracts.

17.  Entitlement to service connection for a benign growth in the eardrum.

18.  Entitlement to service connection for depression.

19.  Entitlement to service connection for gout.

20.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

21.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

22.  Entitlement to a rating in excess of 10 percent for hearing loss.

23.  Entitlement to a rating in excess of 30 percent for peripheral vestibular disorder.

24.  Entitlement to a temporary total disability rating under the provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010, October 2011, May 2013, and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

As to the issues of entitlement to service connection for gout, COPD, and GERD, as will be discussed below, in a November 2010 rating decision, the RO denied service connection for these claimed disabilities.  A notice of disagreement (NOD) as to the November 2010 rating decision was received in April 2011.  Although the Veteran provided argument as to other issues that had been denied by the RO in its November 2010 decision, the Veteran stated specifically that his disagreement was with "the entire decision."  Accordingly, although the issues of entitlement to service connection for gout, COPD, and GERD were not certified for appeal, the Board will address these issues for the sole purpose of ensuring the issuance of a statement of the case (SOC) along with information about the process for perfecting an appeal as to that issue, if the Veteran so desires.  

The Board also notes in October 2014 and March 2015 the Veteran's attorney filed with the RO a request that, pursuant to the Freedom of Information Act (FOIA), he be provided with a copy of a September 2014 VA examination report.  The FOIA request was fulfilled by the Board in June 2015.  In October 2015, the Veteran's attorney moved for an extension of time, stating the following: "Now that all FOIA requests have been fulfilled, we respectfully petition [for] 90 days from the date of this letter to submit additional evidence and/or a Brief in support of our client's case."  The Veteran's attorney provided no reason why he had been unable in the four months that had passed since the Board fulfilled the FOIA request to submit additional evidence or argument.  Nevertheless, on December 2, 2015, the Board notified the Veteran's attorney that his motion was granted in part and afforded him an additional 30 days from the date of the Board's notification letter in which to submit any additional evidence or argument directly to the Board.  The motion was granted only in part due to the fact that the FOIA request was for a copy of only one examination report.  The Board determined that 30 days was a sufficient amount of time to submit additional evidence or argument in support of the claim to which the examination report pertained.  

Thirty days from December 2, 2015, was January 1, 2016, which the Board recognizes was a legal holiday.  Therefore, the 30-day period expired on January 4, 2016.  See 38 C.F.R. § 20.305 (2015).  However, no additional evidence or argument was provided by the Veteran's attorney during the 30 day period.  In correspondence dated January 4, 2016, and received by the Board on January 7, 2016, the Veteran's attorney requested another 90-day extension of time, stating that his office "is working on gathering additional information in support of the veteran" and that the intent was to submit additional evidence and a brief in support of the Veteran's claim.  Notably, although the correspondence is dated on January 4, 2016, it was not in fact sent until January 5, 2016, as evidenced by the fax date printed at the top of the page, which was after expiration of the initially granted 30-day extension of time.  Furthermore, the Veteran's appeal was certified to the Board on April 14, 2015.  On April 16, 2015, the Veteran's attorney was sent a letter notifying him that he had 90 days from the date of that letter, or until the Board issued a decision, whichever came first, to submit additional evidence and/or argument in support of the claims then pending before the Board.  The Veteran's attorney has submitted no additional evidence and/or argument in support of the Veteran's claim in the now more than 8 months that have passed since the Veteran's appeal was certified to the Board.  The January 2016 extension request also contains no explanation for why the Veteran's attorney has been unable to gather additional evidence and/or submit written argument in support of the Veteran's claims in the more than 8 months that have passed since the appeal was certified to the Board.  Given the length of time that has passed with no action on the part of the Veteran's attorney and no sufficient reason given for the delay in being able to obtain additional information in support of the Veteran's claims, the Board will deny the January 2016 request for an extension of time and will proceed with its adjudication of the Veteran's appeal.  (The Board does note that that the copy of the notification letter that was sent to the Veteran at his address of record was returned as undeliverable.  There is no indication however that the Veteran's attorney did not receive the copy that was sent to him.  As such, the Board finds no reason to that it may not proceed with its adjudication of the Veteran's appeal at this time.)

(The decision below addresses all issues save for the issues of entitlement to service connection for gout, COPD, GERD, and depression, and entitlement to an increased rating for hearing loss, which issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).)

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)



FINDINGS OF FACT

1.  The Veteran is not shown to have had duty or visitation in the Republic of Vietnam during his period of active military service. 

2.  The Veteran had foreign service in Korea from March 27, 1969, to April 19, 1970, during which time he was attached to the Headquarters and Headquarters Batter (HHB), 4th Battalion, 44th Artillery.  

3.  The Veteran's unit was not one of the units determined by the Department of Defense to have operated in the Korean Demilitarized Zone (DMZ) between April 1, 1968, and August 31, 1971; thus it may not be presumed that the Veteran was exposed to herbicides during active service; actual exposure to herbicides has also not been shown.

4.  The Veteran does not have type II diabetes mellitus that is attributable to his active military service.

5.  The Veteran does not have coronary artery disease that is attributable to his active military service; the Veteran's coronary artery disease is also not caused or aggravated by a service-connected disability.

6.  The evidence fails to show that the Veteran has been diagnosed as having sleep apnea.

7.  The Veteran's basal cell carcinoma did not manifest within a year of the Veteran's discharge from service and is not shown to be related to his military service.  

8.  The Veteran did not suffer a brain hemorrhage within a year of discharge from service and the evidence fails to establish that any stroke suffered by the Veteran is attributable to service.

9.  The Veteran does not have tremors or a seizure disorder that is attributable to his military service.

10.  The evidence fails to establish that the Veteran's degenerative spondylosis is attributable to his military service.

11.  The Veteran's currently diagnosed enlarged prostate was first identified many years after service and is not shown to be related to his military service.

12.  The Veteran does not a right or left cataract that is attributable to his military service.

13.  The evidence fails to show that the Veteran has been diagnosed as having growth on the eardrum.

14.  The evidence fails to establish that the Veteran has peripheral neuropathy of the upper or lower extremities, congestive heart failure, edema of the lower extremities, retinopathy, renal failure, and/or hypertension that has been caused or aggravated by a service-connected disability.

15.  The Veteran is in receipt of the maximum schedular evaluation under the assigned Diagnostic Code (DC) for his peripheral vestibular disorder and no other DC pertaining to diseases of the ear is for application in this case.

16.  The Veteran's peripheral vestibular disorder is manifested by symptoms that are specifically contemplated by the schedular criteria.

17.  Any eye or heart surgery is unrelated to a service-connected disability, as the Veteran is not service-connected for any disability related to the eyes or the heart.



CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by military service and may not be presumed to have been incurred in service, 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Coronary artery disease was not incurred in or aggravated by military service, may not be presumed to have been incurred in service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The Veteran does not have congestive heart failure that was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

4.  The Veteran does not have retinopathy that was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

5.  The Veteran does not have hypertension that was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

6.  The Veteran does not have edema of the legs and feet that was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

7.  The Veteran does not have renal failure that was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

8.  The Veteran does not have neuropathy of the left and right lower extremities that was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

9.  The Veteran does not have neuropathy of the left and right upper extremities that was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

10.  The Veteran does not have sleep apnea that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

11.  The Veteran does not have skin cancer that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

12.  The Veteran did not suffer a cerebral hemorrhage that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

13.  The Veteran does not have tremors that are the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

14.  The Veteran does not have a disability of the spine that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

15.  The Veteran does not have an enlarged prostate that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

16.  The Veteran does not have cataracts that are the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

17.  The Veteran does not have a benign growth of the eardrum that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

18.  The requirements for an evaluation higher than 30 percent for peripheral vestibular disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code (DC) 6204 (2015).

19.  The criteria for the assignment of a temporary total disability rating following eye or heart surgery have not been met.  38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claims decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via letters dated in August 2010, May 2011, and September 2012, and February 2014.  The Board finds that these letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess and Vazquez-Flores,both supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), service personnel records, VA treatment records, private treatment records, and statements from the Veteran.  The RO also undertook necessary efforts to confirm the Veteran's alleged in-service exposure to herbicides.  The Veteran has not identified any outstanding relevant evidence and the Board is aware of none.  The Board is thus satisfied that no additional assistance in this regard is required.

The Board has considered whether VA examinations were required in connection with the service connection claims decided herein under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is-- (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The evidence of record is such that the duty to obtain medical examinations was not triggered in this case.  As will be discussed in further detail below, there is no evidence that the Veteran served in-country in Vietnam or was otherwise exposed to herbicides during service.  Further, none of the evidence of record has related the Veteran's diabetes mellitus or heart disease to service.  Moreover, the Veteran has alleged that his claimed peripheral neuropathy of the upper or lower extremities, congestive heart failure, edema of the lower extremities, retinopathy, renal failure, or hypertension are all secondary to his diabetes mellitus, which, as will be discussed in further detail below, is not service-connected.  Regarding the remaining service connection claims denied herein, the evidence either fails to demonstrate that the Veteran has a current diagnosis of a claimed disability or fails to in any way suggest that the Veteran's claimed disability in related to service.  Thus, the Board finds that there is no requirement to obtain VA medical examinations in connection with the Veteran's claims of service connection denied herein.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  

The Veteran was also provided VA ear examinations in June 2012 and September 2014.  (The September 2014 VA examination report is located in the Veteran's paperless claims files.)  The VA examiners conducted a thorough examination of Veteran and considered the Veteran's subjective complaints related to his peripheral vestibular disorder.  The Board is satisfied that the examination reports contain sufficient evidence by which to evaluate the Veteran's disability in the context of the rating criteria and throughout the appeal period.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination in connection with the increased rating matter decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board therefore finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

II.  Service Connection

The law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, including diabetes mellitus, hypertension, brain hemorrhage, and malignant tumors, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The law further provides that there are certain diseases, such as type II diabetes mellitus and ischemic heart disease (including coronary artery disease), that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e).  If it is shown that during active military, naval, or air service, a veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, exposure to an herbicide agent will be presumed, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  

A.  Diabetes Mellitus

The evidence of record shows that the Veteran has a current diagnosis of diabetes mellitus.  Here, the Veteran asserts that his currently diagnosed diabetes mellitus is due to his exposure to herbicides in service.  Specifically, he contends that he was exposed to the herbicide Agent Orange while serving in Korea.  

The Veteran's STRs are silent for complaints or treatment related to diabetes mellitus.  Although a separation examination report is lacking, the Veteran has not alleged having been diagnosed as having diabetes in service or within a year of separation from service.  The report of a 1975 VA examination also contains no indication of diabetes and it would appear from a 1986 examination report that the Veteran was diagnosed as having diabetes in 1980, as the Veteran then indicated that he was diabetic and reported treatment for diabetes in October 1980.

Based on this evidence, there is no indication that the Veteran's type II diabetes mellitus manifested to a compensable degree within one year of the Veteran's separation from military service in 1971.  Thus, service connection is not warranted for type II diabetes mellitus on a presumptive basis for chronic diseases.  See 38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3); 3.309(a). 

The Board finds that service connection for type II diabetes mellitus is also not warranted on a presumptive basis for diseases associated with exposure to herbicides.  Although type II diabetes mellitus is a disease associated with exposure to herbicides, and while the Veteran had service during the requisite time period, there is no evidence that he served in Vietnam, nor has the Veteran so asserted.  Rather, the Veteran alleges that he was exposed to herbicides while stationed in Korea.  

According to the VA Adjudication Procedures Manual, VA recognizes that herbicides were used along the demilitarized zone (DMZ) in Korea and exposure to herbicides will be conceded if a veteran was assigned to a specified unit between April 1, 1968, and August 31, 1971.  See VA Adjudication Procedures Manual (M21-1) part IV, subpt. ii, ch. 1, sec. H.4.a.  Although the Veteran's service personnel records document that he was stationed in Korea during the requisite time period, he was attached to the Headquarters and Headquarters Battery (HHB), 4th Battalion, 44th Artillery, which is not one of units or other military entities determined by the Department of Defense to have operated in the Korean DMZ between April 1, 1968, and August 31, 1971.  See M21-1, part IV, subpt. ii, ch. 1, sec. H.4.b.  Thus, service connection is not warranted for type II diabetes mellitus on a presumptive basis for chronic diseases.  See 38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).

The Veteran has also submitted no evidence suggesting that he was in fact exposed to herbicides in service.  In view of the evidence, only a current disability of diabetes mellitus is shown.  An in-service event, injury, or disease, including exposure to herbicides has not been shown.  Additionally, the evidence suggests that the Veteran's diabetes mellitus was not diagnosed until 9 years after service and there is an absence of symptomatology during the intervening period.  Moreover, medical nexus evidence linking the current disability to military service is not shown.  Consequently, service connection is not warranted for type II diabetes mellitus on a direct basis, including as a result of exposure to herbicides, as two crucial elements of service connection have not been shown.  See Hickson, supra (establishing service connection requires evidence of an in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disease or injury).

B.  Coronary Artery Disease

The evidence of record shows that the Veteran has been diagnosed as having coronary artery disease.  In filing a claim for VA disability compensation for such in April 2011, the Veteran proffered no specific theory for why he believes that his coronary artery disease should be service connected.  

Upon review of the evidence of record, the Board finds no basis upon which to establish service connection for coronary artery disease on a direct or presumptive basis.  Here, although the record establishes a current diagnosis of coronary artery disease, which is a disease for which presumptive service connection may be established based on in-service exposure to herbicides, as discussed above, the evidence fails to demonstrate that the Veteran was in fact exposed to herbicides in service.  Thus, service connection is not warranted for coronary artery disease on a presumptive basis for chronic diseases.  See 38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).

The evidence also fails to establish that coronary artery disease is attributable to service.  Indeed, there is no evidence of coronary artery disease or any other heart disease in service.  There is one notation of the Veteran being treated for chest pain, but no diagnosis was made at that time, and no indication of heart disease was noted at the time that the Veteran was first examined post-service in 1975.  The record also contains no nexus evidence linking the Veteran's coronary artery disease to the Veteran's active military service.  In fact, the Veteran's private treatment records indicate the Veteran's risk factors for his development of coronary artery disease to be his former tobacco use, his diabetes mellitus, his hypertension, and his dyslipidemia.  In view of the evidence, only a current disability has been shown.  Consequently, service connection for coronary artery disease is also not warranted on a direct basis.  See Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability).  (Whether service connection for coronary artery disease may be warranted on a secondary basis will be addressed in further detail below.)

C.  Sleep Apnea

The Board finds that service connection for sleep apnea is not warranted as the evidence of record fails to demonstrate that the Veteran has been diagnosed as having sleep apnea.  Although multiple treatment records note that the Veteran was at risk for developing sleep apnea on account of being overweight, the medical records currently before the Board do not reveal that the Veteran is being treated for or has been diagnosed with sleep apnea, and the Veteran has not suggested that a more recent diagnosis has been made.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2014).  Hence, in the absence of evidence that the Veteran currently has sleep apnea, there can be no award of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, because the evidence fails to establish that the Veteran has, at any point during the pendency of his claim, been diagnosed as having sleep apnea, the claim of service connection for such must be denied.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that service connection cannot be awarded in the absence of "competent evidence of current disability").

D.  Skin Tabs/Skin Cancer

Here, the evidence shows that the Veteran presented for a dermatology consultation in August 2013 with complaints of painful blisters on his legs.  A past history of actinic keratosis was noted, but a history of skin cancer was denied.  The Veteran also reported that he had noticed a non-healing lesion on his left nasal ala that had been present for approximately 9 months and a similar lesion on his left arm.  The assessment was a neoplasm of uncertain behavior and actinic keratoses.  A shave biopsy was performed, the results of which revealed a basal cell carcinoma on the left nasal ala.

Notably, in filing a claim of service connection for "cancerous skin tabs," the Veteran provided no information regarding why he believed his skin cancer was related to service.  At the outset, the Board finds that because there is no indication of skin cancer in service or within a year of service, the one-year presumption for malignant tumors under 38 C.F.R. §§ 3.307 and 3.309 is not helpful, nor are the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology.

Upon review of the evidence, the Board also finds no basis upon which to award service connection for the Veteran's claimed skin cancers as directly related to service.  Although the evidence reveals that the Veteran has been shown to have a basal cell carcinoma, there is simply no evidence to suggest that the Veteran's skin cancer is in any way related to service.  Notably, the Veteran's STRs are silent for complaints or treatment related to his skin and the Veteran has not alleged that he suffered from any skin condition in service.  The Veteran also did not claim service connection for any skin disorder at the time he initially filed for VA disability compensation in 1975, and a VA medical examination conducted at that time indicated the Veteran's skin to be normal.  Further, no medical professional has attributed the Veteran's basal cell carcinoma, or any other noted skin condition, to service, and the Veteran has proffered to no evidence that suggests that his skin cancer may be attributable to service.  In short, there is simply no evidence to suggest that the Veteran has a skin disorder that is in any way attributable to service.

In view of the evidence, only a current disability is shown.  Consequently, service connection is not warranted for the Veteran's claimed skin disorder.  See Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability); see also see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

E.  Cerebral Hemorrhage

The Veteran's VA treatment records indicate a past medical history of stroke and a private treatment record indicates a possible transient ischemic attack in August 2012.  An August 2013 VA treatment record also records the Veteran's assertion that he had three small strokes in June of that year.  At the outset, the Board finds that because there is no indication of a brain hemorrhage in service or within a year of service, the one-year presumption for malignant tumors under 38 C.F.R. §§ 3.307 and 3.309 is not helpful, nor are the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology.

Upon review of the evidence, the Board also finds no basis upon which to award service connection for the Veteran's claimed cerebral hemorrhage as directly related to service.  Although the evidence suggests that the Veteran likely suffered some variety of stroke, there is simply no evidence to suggest that the Veteran's stroke was in any way related to service.  Indeed, not only has the Veteran provided no information regarding why he believes his stroke was related to service, but no medical professional has attributed the Veteran's stroke to service, and the evidence does not otherwise suggest such a nexus.  In short, there is simply no evidence to suggest that the Veteran has a skin disorder that is in any way attributable to service.  Consequently, service connection is not warranted for the Veteran's claimed cerebral hemorrhage.  See Davidson, supra.

F.  Tremors/Seizures

The evidence of record contains an indication of a seizure disorder and tremors.  Regardless, however, of whether the Veteran has a current seizure disorder and/or suffers from tremors, service connection is not warranted for such as evidence of an in-service event or injury, as well as evidence indicating that the Veteran's current disorder is in any way attributable to service, is lacking.  The Veteran's STRs fail to show that he suffered from or was treated for tremors in service or that he had a seizure in service.  The Veteran also has not indicated any specific event or injury in service to which he attributes his claimed disability, nor has he alleged the presence of symptomatology since service or provided any other information regarding his theory of service connection for tremors/seizures.  Thus, in light of the Veteran's own statements, or lack thereof, and the medical evidence of record, there is no basis to establish service connection for tremors/seizures, as two crucial elements of service connection have not been shown.  See Davidson, supra (in addition to evidence of a current disability, service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability).

G.  Compression of the Spine

The Veteran seeks service connection for "compression of spine."   At the outset, the Board notes that the Veteran has provided little information concerning the exact nature of his claim or his theory of entitlement.  Thus, the Board will consider generally whether the evidence supports a finding of service connection for any diagnosed disability of the spine.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (requiring consideration of alternative disabilities within scope of claim).

A VA treatment record dated on April 11, 2013, which record is contained in the Veteran's Virtual VA file, notes that the Veteran underwent a computed tomography scan of the chest on March 18, 2013, the results of which showed, among other things, "degenerative spondylosis and facet arthropathy within the spine."  This is the only mention in the Veteran's medical records, to include his private treatment records, of any diagnosed spine disability.  Records dated thereafter are silent for treatment related to the Veteran's diagnosed spondylosis and for complaints related to the back.  Records dated prior to this time are similarly silent for any complaints or treatment related to the spine.

The Veteran's STRs are also silent for any complaints related to his back and contain no indication that the Veteran sustained any back injury in service.  The Veteran also has not asserted that he sustained any injury in service to which he believes his diagnosed degenerative spondylosis and facet arthropathy is related.  Indeed, other than applying for service connection for "compression of the spine," the Veteran has provided no information regarding the specifics of his claim and the evidence does not otherwise in any way suggest that the Veteran's back disability may be attributable to service.

In short, there is no basis upon which to conclude that the Veteran's degenerative spondylosis and facet arthropathy is in any way directly attributable to service. Indeed, not only is there no evidence of a back disability in service, the Veteran has not indicated any specific event or injury in service to which he attributes his current disability.  Thus, in light of the Veteran's own statements, or lack thereof, and the medical evidence of record, there is no basis to establish service connection for arthritis, as two crucial elements of service connection have not been shown.  See Davidson, supra; see also Maxson, supra.  

H.  Enlarged Prostate

Here, the record shows that the Veteran has been diagnosed with an enlarged prostate (benign prostatic hyperplasia or BPH), for which he is treated with Tamsulosin.  At the outset, the Board notes that the Veteran has provided no information concerning his theory of entitlement for BPH, nor has he alleged an incident in service to which he believes that his enlarged prostate may be attributable.  

The Veteran's STRs are silent for complaints or treatment related to his prostate. The Veteran's post-service medical records show that he was found to have an enlarged prostate and was started on Flomax in March 2012.  His active outpatient medications lists dated prior to this time contain no indication of a prostate disorder.  A review of the medical evidence also shows that none of the private or VA clinicians has indicated an association between the Veteran's BPH and service. 

Based on the evidence of record, the Board finds that service connection for BPH must be denied.  The record contains no nexus evidence linking BPH to the Veteran's active military service.  Further, the Veteran has not asserted that he suffered from BPH or any prostate-related disorder in service, nor has he indicated that he experienced symptoms since service or that a medical practitioner has told him that his BPH is traceable to his period of military service. 

In view of the evidence, only a current disability is shown.  An in-service event, injury, or disease, has not been shown.  Additionally, the Veteran's PBH was not diagnosed until more than 40 years after service and there is an absence of symptomatology during the intervening period.  Moreover, medical nexus evidence linking the current disability to military service is not shown.  Consequently, service connection is not warranted for BPH.  See Davidson, supra; see also Maxson, supra.

I.  Cataracts

The Veteran is seeking service connection for cataracts.  VA treatment records dated in 2013 show that the Veteran underwent a previous left cataract surgery, but that he still needed cataract surgery in his right eye.  Regardless, however, of whether the Veteran meets the definition of having a current disability of cataracts, there is simply no evidence to suggest that any cataract of the right or left eye is in any way attributable to service.  The Veteran's STRs fails to reveal any complaints or treatment related to the eyes and the Veteran has not alleged any injury in service to which he believes his cataracts is attributable.  Additionally, medical nexus evidence linking the Veteran's cataracts to military service is not shown.  Consequently, service connection is not warranted for the Veteran's claimed cataracts as the evidence fails to establish an event in service and a nexus between the claimed in-service disease or injury and the Veteran's cataracts.  See Davidson, supra.

J.  Eardrum Growth

Regarding the issue of entitlement to service connection for a benign growth of the eardrum, the Board notes that the exact nature of the disability for which the Veteran seeks service connection is unclear from the Veteran's statements.  A review of the Veteran's medical records also fails to identify a diagnosed disability that would fall within the scope of the Veteran's claim.  Although it is shown that that the Veteran has undergone several surgical procedures on his left ear, the records do not reveal that any type of growth has been identified.  When examined in June 2012, physical examination of the external ear, the ear canal, and the tympanic membrane was normal, and there were no other pertinent physical findings.  Physical examination of the external ear and ear canal was also normal at the time of the September 2014 VA examination, although evidence of a healed tympanic membrane preformation was noted.  In this regard, the Board notes that the report of the June 2012 VA examination indicates the possible presence of a perilymph fistula.  A fistula, however, is not a growth, but is an "abnormal passage or communication," and a perilymph fistula is a "rupture of the sound window with leakage of perilymph into the middle ear."  Dorland's Illustrated Medical Dictionary 7199-20 (31st ed. 2007).  The Board does not find that the Veteran's description of his claim with no information provided other than his desire to seek service connection for "benign growth in eardrum" encompasses a rupture of his eardrum and/or any tympanic membrane perforation.  See Clemons, supra (holding that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

As stated above, entitlement to service connection is limited to cases where such incidents have resulted in a current disability.  In the absence of evidence showing a benign growth in the eardrum, there can be no award of service connection for such.  See Caluza, supra.  Accordingly, the claim of service connection for a benign growth of the eardrum must fail.

III.  Secondary Service Connection

Turning to the Veteran's claims of service connection for bilateral neuropathy of the upper and lower extremities, congestive heart failure, edema of the lower extremities, retinopathy, renal failure, and hypertension, the Veteran is not claiming that these disabilities are directly related to his military service.  See 38 C.F.R. §§ 3.303, 3.304.  Rather, it is the Veteran's contention that these disabilities are related to his diabetes mellitus.  Indeed, in his April 2011 NOD, the Veteran requested specifically that "the following be redesignated as a secondary condition to diabetes: [r]etinopathy, [h]ypertension, [c]ongestive heart failure, bilateral edema low[e]r extremities, renal failure, bilateral peripheral neuropathy both upper [and] lower extremities."  Accordingly, because the Veteran does not contend that his claimed bilateral neuropathy of the upper and lower extremities, congestive heart failure, edema of the lower extremities, retinopathy, renal failure, and/or hypertension are directly related to service and because the record similarly does not reasonably raise the theory of direct service connection, the Board will address only whether the Veteran is entitled to service connection for these disabilities on a secondary basis.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008) (concluding "that the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion" and "commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").  

A disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).  In the instant case, because service connection for diabetes mellitus has not been established, the Veteran's claims of service connection for bilateral neuropathy of the upper and lower extremities, congestive heart failure, edema of the lower extremities, retinopathy, renal failure, and/or hypertension are not warranted as a matter of law.  Further, although the Veteran's risk factors for coronary artery disease were noted to include diabetes mellitus and hypertension, because service connection has not been established for either disability, there is also no basis upon which to award service connection for coronary artery disease secondary to a service-connected disability.  This is so because there is no legal basis upon which to award service connection for disabilities that are claimed as secondary to a disability that is not service connected.  See 38 C.F.R. § 3.310 .


III.  Disability Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).

A.  Peripheral Vestibular Disorder

The Veteran's peripheral vestibular disorder is evaluated as 30 percent disabling under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6204, which provides for a 30 percent rating for peripheral vestibular disorders manifested by dizziness and occasional staggering.  38 C.F.R. § 4.87, DC 6204 (2015).  The Veteran's 30 percent rating is the highest schedular rating available under the assigned DC.  Consequently, the Veteran is not entitled to an increased evaluation under that DC for his service-connected peripheral vestibular disorder.

Although entitlement to an increased evaluation under the Veteran's assigned DC has not been established, the Board must also consider the propriety of assigning a higher, or separate, rating under another potentially relevant DC.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  That is because the assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

While the Board has considered whether an increased evaluation would be in order under other DCs pertaining to diseases of the ear that provide for a rating in excess of 30 percent, the Board finds that the criteria for a rating in excess of 30 percent for the Veteran's peripheral vestibular disorder are simply not met.  See 38 C.F.R. § 4.87, DCs 6205, 6207, 6208, 6209.  In this regard, the medical evidence of record does not show that the Veteran has a malignant or benign neoplasm of the ear or the complete loss of both auricle and as such, DCs 6207 through 6209 are not applicable See 38 C.F.R. § 4.87, DCs 6207-6209.  Further, although the Veteran characterized his claim as one for Meniere's disease, the Veteran has not been diagnosed as having Meniere's syndrome.  Indeed, the June 2012 VA examiner stated specifically that "Meniere's syndrome is not present" and a diagnosis of Meniere's syndrome was not made at the time of the September 2014 VA examination.  Accordingly, the Board finds that criteria set forth in DC 6205 do not apply in this case, as that DC is applicable specifically to rating Meniere's syndrome.  38 C.F.R. § 4.87, DC 6205.

The Board has similarly considered whether referral for extraschedular consideration is warranted, but finds that it is not.  In this regard, the Board finds that the symptoms of the Veteran's peripheral vestibular disorder have not been so exceptional or unusual such that the schedular criteria do not adequately compensate for them.  Here, the Veteran's peripheral vestibular disorder has been manifested by constant dizziness and unsteadiness.  These symptoms are contemplated specifically by the rating criteria.  See 38 C.F.R. § 4.87, DC 6204 (providing for a 30 percent rating for dizziness and occasional staggering).  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluations for [his service-connected peripheral vestibular disorder] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2015).

B.  Temporary Total Rating

The Veteran is also seeking temporary total disability ratings for periods of convalescence following surgery for heart and eye surgeries.  A temporary total rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30 (2015).  In the instant case, because the Veteran is not service connected for any disability related to the eye or the heart, the Board finds that any claim for entitlement to a temporary total rating based on a period of convalescence following eye and/or heart surgery must be denied as a matter of law, as any such surgery was unrelated to a service-connected disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. § 4.30 .


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for coronary artery disease is denied.

Entitlement to service connection for congestive heart failure is denied.

Entitlement to service connection for to retinopathy is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for edema of the legs and feet is denied.

Entitlement to service connection for renal failure is denied.

Entitlement to service connection for neuropathy of the left and right lower extremities is denied.

Entitlement to service connection for neuropathy of the left and right upper extremities is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for cancerous skin tags is denied.

Entitlement to service connection for a cerebral hemorrhage is denied.

Entitlement to service connection for tremors is denied.

Entitlement to service connection for compression of the spine is denied.

Entitlement to service connection for an enlarged prostate is denied.

Entitlement to service connection for cataracts is denied.

Entitlement to a rating in excess of 30 percent for peripheral vestibular disorder is denied.

Entitlement to a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 is denied.


REMAND

Concerning the issues of entitlement to service connection for gout, COPD, and GERD, as noted in the introduction, in a November 2010 rating decision, the RO, among other things, denied service connection for these claimed disabilities.  An NOD was thereafter filed in April 2011.  In this regard, the Board notes that the cover sheet provided by the Veteran's then-representative and accompanying the Veteran's NOD does not include these issues as amongst those being disagreed with.  However, the Veteran's own statement indicates his desire to disagree with all issue addressed by the RO in November 2010.  Accordingly, the Board finds that the Veteran filed a timely NOD as to the RO's denial of service connection for gout, COPD, and GERD.  To date, however, no SOC has been furnished concerning the issues outlined above, or at least no SOC has been associated with the Veteran's paper or paperless claims files that are now before the Board.  Notably, an SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2015).  Therefore, remand is required for the issuance of an SOC regarding the issue of entitlement to service connection for gout, COPD, and GERD.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  

Regarding the Veteran's claim of service connection for depression, the November 2010 rating decision also contained the RO's denial of service connection for depression.  As noted above, the Veteran's April 2011 NOD filed in response to the November 2010 rating decision was with "the entire decision."  Thus, it encompassed the RO's denial of service connection for depression.  As with the issues of entitlement to service connection for gout, COPD, and GERD, no SOC has been furnished concerning the issue of entitlement to service connection for depression.  Notably, however, in August 2013, the Veteran again sought entitlement to service connection for depression.  The RO informed him that because service connection for such had been previously and finally denied in November 2010, he was required to submit new and material evidence.  In a September 2014 rating decision, the RO determined that new and material evidence sufficient to reopen the previously denied claim of service connection for depression had not been submitted.  The Veteran filed an NOD and an SOC was furnished in February 2015.  The Veteran then timely filed a VA Form 9 (Appeal to Board of Veterans Appeals), which document is contained in his VBMS file.  

In the instant case, the Board finds that the agency of original jurisdiction (AOJ) erred in adjudicating the "claim" filed in August 2013 as one to reopen a previously and finally denied claim of service connection for depression.  This is so because the Veteran did file an NOD as to the RO's November 2010 denial of service connection for such.  As no SOC addressing the issue of entitlement to service connection for depression was issued in response to the Veteran's NOD, the November 2010 rating decision never became final.  Given that the Veteran did, however, perfect an appeal as to the issue erroneously classified as whether new and material evidence had been submitted to reopen the previous denial of service connection for depression, the Board will take jurisdiction over the underlying service connection issue.  Further, in light of the RO's actions and the addition of relevant evidence to the Veteran's paper and paperless claims files since the underlying claim of service connection for depression was last considered on the merits in November 2010, the Board finds it appropriate to remand the matter for the AOJ to initially consider the additional evidence associated with the record since that time, especially in light of the fact that the Veteran had in his April 2011 NOD requested review of the claim by a decision review officer.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the agency of original jurisdiction for initial consideration, and without having to obtain the appellant's waiver).  But see Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 501, Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (amending 38 U.S.C.A. § 7105 by adding new paragraph (e) and providing that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration).

Regarding the issue of entitlement to a rating in excess of 10 percent for hearing loss, the Board finds that the matter must be remanded as a review of the Veteran's VA treatment records contained in his Virtual VA file shows that on October 19, 2012, the Veteran presented for an audiology consultation and audiometric testing of the right ear was conducted.  The consultation note indicates that puretone test results suggested hearing within normal limits sloping to moderate sensorineural hearing loss from 250 to 800 Hertz.  The consultation note does not, however, provide the puretone thresholds and the audiogram results do not appear to have been otherwise associated with the Veteran's paper or paperless claims files.  Rather, the consultation note indicated that the audiogram could be viewed by selecting "DisplayAudiogram" under TOOLs in the CPRS toolbar and that complete results could be reviewed by right clicking on the audiogram and selecting "Table."  

Although service connection had not yet been established for the Veteran's right-ear hearing loss at that time, service connection was awarded for right ear hearing loss via a June 2013 rating decision, effective from August 20, 2010.  Further, because hearing loss is evaluated in accordance with the findings obtained on audiometric examination and is based on bilateral findings, results of the October 2012 audiogram are relevant to the issue currently before the Board and remand is required because the Board cannot fully and fairly evaluate whether a rating in excess of 10 percent is warranted without reviewing a copy of the October 2012 audiogram.  The Board also notes that the Veteran was scheduled for an audiological evaluation in November 2013, which was to include ordered studies, but that he did not attend that appointment.  It appears that that appointment was to be rescheduled.  The Board thus finds that because three years have passed since the Veteran's hearing was last evaluated and because the matter must already be remanded, the Veteran should be afforded another VA examination to determine the current severity of his service-connected hearing loss.  

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an SOC addressing the issues of entitlement to service connection for gout, COPD, and GERD.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  
2.  Associate with the Veteran's claims file the results of audiometric testing of the right ear that was conducted on October 19, 2012, and was referenced in an audiology consultation note dated that same day.  As discussed above, the consultation note indicated that the audiogram could be viewed by selecting "DisplayAudiogram" under TOOLs in the CPRS toolbar and that complete results could be reviewed by right clicking on the audiogram and selecting "Table."  

3.  Schedule the Veteran for a VA audiology examination in connection with his claim for a rating greater than 10 percent for service-connected hearing loss.  The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner should comment on the effects of the hearing loss on the Veteran's ability to function, to include his ability to work.  The examiner must not assume that no impact on the Veteran's ability to function occupationally exists simply because he is not currently working.  Rather, the examiner must fully describe the functional effects caused by the Veteran's hearing loss disability, which description must not be limited to the Veteran's own words.

4.  Afford the Veteran a VA psychiatric examination.  The examiner must identify all psychiatric disability disabilities found to be present.  Thereafter, the examiner must opine as to whether it is at least as likely as not that any psychiatric disability found to be present:

(i) Is related to or had its onset in service;
(ii) Was caused by the Veteran's service-connected disabilities, to include the aggregate impact of these disabilities; or 
(iii) Was aggravated by his service-connected disabilities, to include the aggregate impact of these disabilities

5.  Then readjudicate the appeal.  The Veteran's claim for service connection for depression (psychiatric disability) must be considered on a de novo basis in light of the additional evidence associated with the claims folder since the claim was initially denied in January 2010.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and he and his representative should be afforded an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


